DETAILED ACTION
This office action is response to communications for Application No. 16/371,573 filed on 10/19/2021.
Claim 1-29 are cancelled. 
Claims 31-60 have been newly added.
Accordingly, Claims 30-60 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 05/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the examiner.

Response to Arguments
35 U.S.C. 112
	The applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

35 U.S.C. 103
	The applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Wernli (Reg. No. 63,173) on 11/01/2021.

AMENDMENT TO THE CLAIMS 
	Claim 34 has been amended.

	34. (Currently Amended) The computer-implemented method of claim .

Allowable Subject Matter
	Claims 30-60 are allowed. 

	The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the limitations in combination with the remaining elements and features of the independent claims.
	Regarding Claim 30, the cited prior arts of record fails to disclose: “determining, with the hydrocarbon production system control system, an updated detectable FVC probability based on the 4D seismic data, where determining the updated detectable FVC probability based on the 4D seismic data comprises evaluating a plurality of conditional probabilities that comprise:

    PNG
    media_image1.png
    244
    358
    media_image1.png
    Greyscale

	where v+ is detectable FVC from a reservoir model, v is undetectable FVC from the reservoir model, p is an FVC estimated map, 4D+ is detectable FVC from the 4D seismic data, and 4D- is undetectable FVC from the 4D seismic data; determining, with the hydrocarbon production system control system, an updated FVC probability based on the updated detectable FVC probability and the first and second estimates of the prior FVC detectability probability maps and generating, with the hydrocarbon production system control system, a control instruction for at least one of a fluid injection system or a hydrocarbon production assembly based on the updated FVC probability.”.
	While the prior arts of record, Ouiar et al. (U.S. Patent Application Publication No. 2008/0195358) in view of Lin et al. (U.S. Patent Application Publication No. 2013/0245952 A1) discloses a plurality of probability maps with respect to 4D seismic data and seismic data under noise conditions of a subterranean reservoir, the combination of references fail to disclose the equations above and evaluating a plurality of conditional probabilities such as , “where v+ is detectable FVC from a reservoir model, v is undetectable FVC from the reservoir model, p is an FVC estimated map, 4D+ is detectable FVC from the 4D seismic data, and 4D- is undetectable FVC from the 4D seismic data” and “determining, with the hydrocarbon production system control system, an updated FVC probability based on the updated detectable FVC probability and the first and second estimates of the prior FVC detectability probability maps and generating, with the hydrocarbon production system control system, a control instruction for at least one of a fluid injection system or a hydrocarbon production assembly based on the updated FVC probability”. 
	Independent Claims 40 and 50 recite similar limitations and subject matter and are allowed for similar reasons.
	The remaining combination of prior arts (Klie, Hoverstein, Kelly, and Frosell) also fails to disclose the limitations above.   
	With respect to the foreign search reports dated 05/08/2019, 07/27/2020, and 08/04/2020, the referenced cited taken either alone or in combination also fails to disclose the limitations in combination with the remaining elements and features of the independent claims.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 30-60 are allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        11/01/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146